PER CURIAM:
Irving E. Twitty appeals the district court’s order accepting the recommenda*212tion of the magistrate judge and dismissing for lack of jurisdiction his 42 U.S.C. § 1988 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Twitty v. Nationwide Ins. Co., No. 6:09-cv-02381-RBH, 2011 WL 5082378 (D.S.C. Oct. 25, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.